Citation Nr: 0608695	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  99-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased schedular rating for chronic 
lumbar strain with degenerative joint disease, currently 
rated 40 percent disabling.

2.  Entitlement to an extraschedular rating greater than 40 
percent for lumbar strain with degenerative joint disease.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1980 to April 
1992.

In December 2002, the United States Court of Appeals for 
Veterans Claims (Court) granted the joint motion of the 
Secretary and the appellant seeking to vacate a May 2002 
decision of the Board of Veterans' Appeals (Board).

The issue of entitlement to an extraschedular rating for 
chronic lumbar strain with degenerative joint disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have intervertebral disc syndrome, a 
fracture of any thoracolumbar vertebra, or unfavorable 
ankylosis of the entire thoracolumbar spine.

2.  The veteran was substantially gainfully employed when she 
filed a claim for TDIU and has remained substantially 
gainfully employed throughout the pendency of her claim for 
TDIU benefits.


CONCLUSIONS OF LAWS

1.  The criteria for schedular disability rating greater than 
40 percent are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5292 (1998); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5237 (2005).

2.  The veteran's claim for TDIU is without legal merit, and 
payment of the benefit is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an increased rating for Chronic Lumbar 
Strain with Degenerative Joint Disease

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The criteria for rating diseases and injuries of the spine, 
including paraspinal muscle disorders, have changed while the 
veteran's claim has been pending, effective September 26, 
2003.  66 Fed. Reg. 51,454-58 (Aug. 27, 2003) as corrected 69 
Fed. Reg. 32, 449 (2004) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243 (2005)).  VA also amended 
the criteria for rating intervertebral disc syndrome 
effective September 23, 2002, 67 Fed. Reg. 54,349 (Aug. 22, 
2002) (codified initially at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) and currently at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005)).  The disability is rated 
according to the older rating criteria prior to the date of 
the amendment and according to the newer criteria beginning 
on the effective date of the change in the rating criteria...  
VAOPGCPREC 7-2003.  In this case, none of the older or the 
newer criteria for rating intervertebral disc syndrome are 
applicable for the reasons discussed below.

The current 40 percent disability rating is the highest 
schedular rating for which the veteran's chronic lumbar 
strain with degenerative joint disease qualifies under either 
the older or the newer rating criteria.  The veteran has 
argued for the application of multiple of the diagnostic 
codes to her case, including fracture of a vertebra with 
residual demonstrable deformity and for arthritis as well as 
lumbar strain.  She has never fractured a lumbar or 
thoracolumbar vertebra, and consequently, of course, there 
can be no residual demonstrable deformity.

The veteran's argument, most recently in a February 2006 
statement, to the effect that the spurs and other 
degenerative changes of the vertebral should be rated as (or 
as comparable to) residual deformation from a fracture is 
without merit.  Regulation provides for rating a condition 
not found in the rating schedule by analogy to one that is.  
The veteran has lumbar strain and arthritis, both listed 
conditions.  Rating by analogy is not authorized.  38 C.F.R. 
§ 4.20 (2005).  Thus, the additional 10 percent rating the 
rating schedule provides, 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (1998) for demonstrable vertebral deformity; Diagnostic 
Code 5235 (2005) for vertebral fracture or dislocation, is 
inapplicable in this case; it provides no basis for a higher 
schedular rating.

Absent an additional 10 percent rating for a fractured 
vertebra with residual demonstrable deformity, only the 
criteria for intervertebral disc syndrome provided a rating 
greater than 40 percent under the older rating criteria.  The 
veteran does not have intervertebral disc syndrome or other 
neuropathic manifestations of her service-connected 
disability.  That was the March 2000 conclusion of Dr. 
Goldman, spine and neurosurgeon, in his consultant's report 
to Dr. Oshinowo, the veteran's primary physician who referred 
her to Dr. Goldman in February 2000.  Dr. Goldman based his 
conclusion on computed tomography (CT) study of February 2000 
that showed a possible nerve impingement on clinical 
examination.  That is, his expert, neurosurgical opinion 
recorded in his clinical notes after the CT scan was that the 
veteran had no prominent features of neurological 
compression.  As both the older and the newer VA rating 
criteria show, intervertebral disc syndrome is a phenomenon 
of symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998); Diagnostic Code 5243 (2005).  The February 2000 CT 
finding of possible nerve impingement is not a diagnosis of 
intervertebral disc syndrome. The surgeon's conclusion and 
other clinical conclusions that the veteran does not have 
neurological involvement are the far more probative of 
whether the veteran has intervertebral disc syndrome than is 
the CT finding of possible impingement.

VA compensation examiners in August 1998, October 2000, March 
2001, and October 2005 either did not diagnose thoracolumbar 
discogenic disease or, when considering such a diagnosis 
specifically, found none.  The most recent VA examination was 
specifically to look for intervertebral disc syndrome or 
other neurological manifestations of the service-connected 
chronic lumbar strain with degenerative joint disease, and it 
was negative.  Private hospital and office treatment records 
of January to July 1998 and an April 1998 CT report do not 
contradict the conclusion that the veteran does not have 
intervertebral disc syndrome.

The only evidence of intervertebral disc syndrome is Dr. 
Oshinowo's April 2000 statement that "her current 
Intervertebral Disc Syndrome is indeed related to prior 
injury inservice."  Dr. Oshinowo's office treatment records 
of April through June 2000 are inconsistent with his use of 
the term intervertebral disc syndrome in his April 2000 
statement; he made no notation or diagnosis of IDS, and he 
repeatedly annotated his examination reports to show negative 
neurological findings when seeing the veteran for her 
documented low back pain.  Although the use of the term 
intervertebral disc syndrome in the April 2000 statement is 
not explainable from the current record, it is not probative 
of an actual diagnosis, and the overwhelming evidence is 
against finding the veteran ratable for intervertebral disc 
syndrome.

The veteran in several writings has argued for the 
application of multiple diagnostic codes, apparently 
intending to argue for their simultaneous application to 
achieve separate awards of compensation.  She has argued for 
rating her for arthritis, which she is, and for muscle spasm, 
which she is, and for residuals of compression fracture of a 
vertebra, for which she cannot be rated for the reasons 
stated above.  She argues for additional compensation for her 
pain and functional restrictions.  The separate ratings she 
apparently seeks are precluded by law, because her lumbar 
strain and arthritis present with a single set of 
manifestations that cannot be demonstrated to cause an 
entirely distinct back disability; it all results in back 
pain and limitation of motion and endurance aggravated by 
prolonged use.  Regulation precludes separate ratings for a 
lumbar spine condition or combination of conditions that 
manifested as a single functional disability.  See 38 C.F.R. 
§ 4.14 (2005) (preclusion against pyramiding of ratings, 
i.e., multiple compensation awards for conditions resulting 
in same manifest disability).

The veteran's chronic lumbar strain with degenerative joint 
disease is rated at the highest level provided for any 
applicable rating code in effect from the time she filed her 
claim until the effective date of the applicable amendments.  
The several factors for consideration in addition to 
limitation of motion, (see 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005)), are not for application when a joint or spine 
disability is rated at the maximum provided by the rating 
schedule.  No higher rating may be afforded under the 
diagnostic code applied, or any applicable to her disability, 
except on an extraschedular basis.  Spencer v. West, 13 Vet. 
App. 376, 382 (2000) (veteran with wrist disability rated 10 
percent under Diagnostic Code 5215 cannot obtain higher 
rating despite functional impairment due to pain).  

Regarding the newer rating criteria, the same results are 
obtained.  The 2003 amendments to the rating schedule 
implemented a General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. §  4.71a (2005) 
[hereinafter General Formula].  The changes pertaining to 
fracture of vertebral body and the 2002 changes to rating 
intervertebral disc syndrome do not apply for the reasons 
stated above.  She has neither.  There is no basis for 
separate rating of orthopedic and neurological manifestations 
of the veteran's chronic lumbar strain with degenerative 
joint disease other than as symptoms of IDS, because the VA 
and private medical evidence of record, with particular 
attention to the evidence of January 1998 through October 
2005, is overwhelmingly against finding the veteran to have 
neurological manifestations of her service-connected back 
pathology.  See 38 C.F.R. § 4.71a, General Formula note (1) 
(2005).

The General Formula provides for a rating greater than 40 
percent for chronic lumbar strain with degenerative joint 
disease only for if the veteran has unfavorable ankylosis of 
the entire thoracolumbar spine, as defined.  38 C.F.R. 
§ 4.71a, General Formula note 5 (2005).  At the March 2001 VA 
compensation examination the veteran refused to flex, extend, 
flex laterally, or rotate her spine at all, reporting she was 
apprehensive about moving due to pain on motion.  The 
examiner reported she had no pain free motion of the spine.  
On examination by Dr. Goldman in March 2000, she had a full 
range of motion, which diminished on subsequent examinations 
in and in October 2005, she had flexion of 10 to 15 degrees, 
extension to 15 degrees, lateral flexion and rotation 
bilaterally were all about 15 degrees.  Thus, she does not 
have ankylosis.  General Formula note 5 (2005).  Even if the 
veteran lived daily with her spine absolutely straight in the 
anatomical zero-degree position, she would be postured as in 
favorable ankylosis, for which she would be rated 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5010-5237 (2005).  
Finally, the General Formula provides the several ratings 
with or without pain.

Whether the veteran's chronic lumbar strain with degenerative 
joint disease should be rated at the next higher level 
because the disability picture more nearly approximates the 
criteria for the next higher rating must be determined in 
light of the criteria for the next higher rating.  
Unfavorable ankylosis of the complete thoracolumbar spine is 
expected to manifest in difficulty walking because of limited 
line of vision, breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms due to pressure of the 
costal margin of the abdomen, dyspnea or dysphagia, or 
neurological symptoms due to nerve root stretching.  None of 
these symptoms pertain, nor are any of her symptoms similar 
to those expected to manifest with complete unfavorable 
ankylosis of the thoracolumbar spine.  The limitations of the 
veteran's use of her back due to reduced endurance, pain on 
motion, excess fatigability, 38 C.F.R. §§ 4.40, 4.45 (2005), 
and flair ups of symptoms, DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not nearly approximate the type or severity of 
disability associated with the criteria for the next higher 
rating and therefore they do not more nearly approximate the 
criteria for the next higher rating.  38 C.F.R. § 4.7 (2005).

The preponderance of the evidence is against entitlement to a 
schedular disability rating greater than 40 percent for 
chronic lumbar strain with degenerative joint disease.

II.  Total Disability Rating due to Individual 
Unemployability

VA will pay compensation at the total disability rate to a 
veteran whose schedular rating is less than total when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16 (2005).  The veteran's claim is without 
legal merit.  She has not alleged to be unable to secure or 
follow a substantially gainful occupation.  She has not 
alleged to be unemployed.  She has not alleged employment 
that is less than substantially gainful.  She has reported 
that she is employed 40 hours a week as a licensed practical 
nurse (LPN).  She has reported restrictions on her 
functioning at work, and she has documented several work days 
lost from work due to her service-connected chronic lumbar 
strain with degenerative joint disease.  The evidence in this 
regard is not in equipoise in terms of her claim for TDIU 
benefits.

The veteran submitted an application for TDIU (VA Form 21-
8940) in October 2000.  Under the title of the form, at the 
top, the form bears the notice, "NOTE: This is a claim for 
compensation benefits based on unemployability.  When you 
complete this form you are claiming total disability because 
of a service-connected disability(ies) which has/have 
prevented you from securing or following any substantially 
gainful occupation."  The veteran completed the form 
indicating she was still employed, item 13; that she had 
worked 40 hours per week from 1997 to the present, with a 
loss of time from illness of two to three weeks between 1997 
and May 2000, and of three days from May 2000 to the present, 
with a highest gross earning of $20,000.00 per month [sic].  
Item 16.  The reverse of the form, above her signature, bears 
an additional certification in which the veteran acknowledged 
that she was declaring that she was unable to follow any 
substantially gainful occupation due to her service-connected 
disability.  VA vocational rehabilitation records show her 
first job as an LPN was in 1997 at an annual salary of 
approximately $19,000.00 per year.  Thus, her employment is 
substantially gainful.  See 38 C.F.R. § 4.16(a) (2005) 
(discussing substantially gainful employment in terms of 
earnings greater than marginal employment as defined by the 
U.S. Department of Commerce, Bureau of the Census).  Cf. 
Faust v. West, 13 Vet. App. 243, 356 (2000) (finding annual 
earnings above the poverty threshold for a single individual 
to be substantially gainful employment for purposes of 
terminating TDIU benefits).  Taking judicial notice of a fact 
not subject to reasonable dispute, see McCreary v. Nicholson, 
19 Vet. App. 324, 327 (2005), the 2004 poverty threshold for 
a single adult is less than half the veteran's last-reported 
income, and several thousand dollars less for a household of 
three than the veteran's last-reported income.  U.S. Census 
Bureau Table of Poverty Thresholds 2004.  
http://www.census.gov/hhes/www/poverty/threshld/thresh04.html
.  Thus, the veteran was substantially gainfully employed 
when she filed her claim.

The veteran has never alleged that she does not maintain 
substantially gainful employment.  She has asserted that she 
suffers greatly in her current profession.  She has submitted 
statements from Dr. Goldman and Dr. Oshinowo to the effect 
that her profession is bad for her back, and she would be 
medically better off with less strenuous work.  Neither has 
reported she is unemployed or unemployable because of her 
service-connected chronic lumbar strain with degenerative 
joint disease.  When Dr. Holt, a VA physician, examined her 
in March 2001 and commented that the veteran is 100 percent 
disabled for work as a nurse, the comment must be seen in the 
context of the veteran maintaining the employment.  The 
comments expressed Dr. Holt's opinion that the veteran should 
not continue to work as an LPN, or it was a prognosis that 
she would be unable to persist in her occupation.  Thus, the 
unavoidable conclusion is that Dr. Holt was wrong about her 
being 100 percent disabled as an LPN.  

The record is persuasive that the veteran suffers greatly 
working as an LPN.  Dr. Holt commented she could do sedentary 
work.  The veteran has reported she did secretarial work in 
the service.  Thus, even if she had left her chosen 
profession because of her back, the evidence would favor 
finding she is gainfully employable absent evidence that she 
can not substantially gainfully pursue the other employment 
there is evidence she can perform.  No one, not even she, has 
stated otherwise.

In February 2006, the veteran wrote, "The issue of IU is 
based on the criteria for assignment to the Extra-Schedular 
rating per the difficulty of the veteran[s] position as a 
nurse in performing her required duties."  She referenced 
Dr. Oshinowo's April 2000 recommendation that she change her 
employment due to its physical demands.  In the absence of 
any contradiction from the veteran or other contrary 
evidence, the inference must be that she in fact maintains 
her substantially gainful employment as an LPN.

In the context of affirming the reduction of another 
veteran's TDIU benefits, the United States Court of Appeals 
for Veterans Claims found that evidence of earning above the 
poverty threshold was sufficient to establish substantially 
gainful employment as required to terminate the benefit.  
Faust, 13 Vet. App. 342.  By analogy, uncontradicted evidence 
that the veteran has maintained and does maintain 
substantially gainful employment is a legal bar to her 
eligibility for the benefit she claims.  When a claim for 
benefits is without legal merit, it must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Duty to Notify and to Assist

As regard the claim for increased rating for chronic lumbar 
strain with degenerative joint disease, VA notified the 
veteran of the information and evidence necessary to 
substantiate the claim in letters of October 2000, July 2003, 
August 2004, and May 2005.  In light of the veteran's July 
1998 application for increased rating in which she cited 
applicable regulations, argued for application of specific 
diagnostic codes, and stated a specific percentage rating as 
the object of the claim, it is clear she had actual knowledge 
of the information and evidence necessary to substantiate her 
claim.  Thus, she suffered no prejudice to her claim because 
the initial VA letter to assist her to prosecute her claim 
post-dated the September 1998 adjudication of the claim.  She 
well-demonstrated her ability to participate in the 
prosecution of her claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Taken together with the March 1999 
statement of the case and the subsequent supplemental 
statements of the case, the several letters to the veteran 
fully notified her of the information and evidence necessary 
to substantiate her claim, and of her right to VA assistance 
to obtain evidence, and of her and VA's respective burdens to 
produce information and evidence in support of her increased 
rating claim; the June 2005 letter specifically requested her 
to submit evidence in her possession.

In a June 2002 notice of rating decision, VA notified the 
veteran of an increase in her disability rating and of the 
effective date of the increase, as well as her right to 
appeal.  Whereas the disability rating was already on appeal, 
the reasonable inference is that the notice of appellate 
rights in conjunction with the enclosure of the rating 
decision afforded the veteran notice that the effective date 
is also appealable.  Whereas the instant appeal already 
encompassed a question of the correct effective date for an 
increase in the rating of the disability at issue, VA had 
provided notice pertinent to the establishment of effective 
dates.  The veteran has not been prejudiced by the issuance 
of the notice subsequent to the initial adjudication of the 
claim.  Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006).  VA has discharged its duty 
to notify the veteran how to prosecute her claim for an 
increased rating.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) 92005).

VA has obtained all evidence of which it had notice and 
authorization to obtain.  The veteran has filed multiple 
statements reporting there to be no more evidence available.  
VA has examined the veteran three times in conjunction with 
the claim and obtained a necessary medical opinion in October 
2005.  There has been no failure to obtain evidence of which 
VA must notify the veteran.  VA has discharged its duty to 
assist the veteran to prosecute her claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

Regarding the claim for TDIU, VA notified the veteran in 
October 2000 of information and evidence necessary to 
substantiate her claim stating that she might be eligible if 
she was unable to secure and follow a substantially gainful 
occupation because of her service-connected disabilities and 
enclosing VA Form 21-8940.  The form identified in multiple 
respects the information and evidence necessary to 
substantiate the claim, most specifically in the declaration 
at the top of the form notifying the veteran of the 
fundamental factual allegation she was making in submitting 
the form.  Subsequently, in a letter of August 2004 and in a 
letter of June 2005, VA provided a partial statement of the 
information and evidence necessary to substantiate the claim 
in providing essentially the requirements of 38 C.F.R. 
§ 4.16(a), but not of section 4.16(b) (extraschedular TDIU).  
A June 2005 VA letter misstated the governing law by 
providing the criteria for extraschedular rating of an 
individual disability, see 38 C.F.R. § 3.321(b)(1) (2005), 
which are different than the criteria for extraschedular 
consideration of an application for TDIU.  See VAOPGCPREC 6-
96 5.  VA had previously provided the veteran the correct 
and complete criteria for entitlement to TDIU in a June 2001 
supplemental statement of the case.

Once the veteran submitted the application for TDIU (VA Form 
21-8940) with which she patently demonstrated her claim was 
factually untenable, VA's duty to continue providing 
assistance with the claim terminated, because her claim 
clearly lacked merit.  38 C.F.R. § 3.159(d) (2005).  The duty 
to assist is not immutable.  Regulation provides for the 
circumstance where something transpires after the process of 
notice and assistance commences that reveals that VA ought to 
discontinue providing assistance.  The facts in the veteran's 
TDIU claim render this such an instance.  In light of VA's 
October 2000 and subsequent statements that TDIU benefits are 
paid for inability to secure and follow substantially gainful 
employment, the veteran was sufficiently informed of the most 
fundamental information necessary to substantiate her claim.  
Whereas only she could provide the essential information that 
she could not secure or follow a substantially gainful 
occupation, and she did not, any failure to inform her of 
what evidence VA would obtain thereafter did not prejudice 
her case by inhibiting her ability to participate in 
prosecuting her claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Finally, the 21-8940 the veteran filed in October 2000 
contained her name, the benefit claimed, and the condition on 
which the claim was based.  Consequently, it was a 
substantially complete application as defined.  38 C.F.R. 
§ 3.159(a)(3) (2005).  VA was obligated to initiate notice 
and assistance, even if not ultimately required to persist in 
assisting the veteran with her claim.




ORDER

A schedular rating greater than 40 percent for chronic lumbar 
strain with degenerative joint disease is denied.

A total disability rating based on individual unemployability 
due to service-connected disability is denied.


REMAND

A December 2002 Joint Motion of the parties to the Court set 
the matter of entitlement to an extraschedular rating for 
chronic lumbar strain with degenerative joint disease before 
the Board as an element of the instant appeal.  The Joint 
Motion opined that statements of Dr. Oshinowo and VA Dr. Holt 
were relevant to the factual determinations necessary in 
determining entitlement to extraschedular ratings.  See 
38 C.F.R. § 3.321(b)(1) (2005).  Several physicians have made 
statements addressing the feasibility of the veteran's 
continued employment in her current profession.  The veteran 
has reported some time lost from work because of her service-
connected disability, but not since January 2002.  The 
veteran has asserted that there are requirements of her 
employment that she cannot perform.  This reasonably raises a 
question whether her employer makes any accommodation of her 
service-connected disability or otherwise limits her 
employment in a way that could constitute marked interference 
with employment within the meaning of the regulation.  This 
is a reasonable point of inquiry, because the regulation does 
not defined "marked interference."  Id.

The Board cannot grant an extraschedular rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
evidence is sufficient to reveal additional development VA 
can and should do.  This case requires further development of 
evidence and an actual determination by the Undersecretary 
for Benefits or the Director, Compensation and Pension 
Service of whether the veteran should have an extraschedular 
rating of her service-connected chronic lumbar strain with 
degenerative joint disease.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide the 
name and address of her current employer 
or employers if more than one.

2.  Inquire of the veteran's employer or 
employers the veteran's job description, 
the amount of time lost from work during 
the past year because of her back 
condition, and any on-the-job, 
scheduling, or other accommodations made 
because of her back disability, including 
whether she has any reduction in ordinary 
pay because of her back condition or 
accommodations to her back condition.

3.  When the above is complete, prepare 
the file for submission to the 
Undersecretary for Benefits or to the 
Director, Compensation and Pension 
Service, for extraschedular 
consideration.

4.  Thereafter, readjudicate the claim 
for entitlement to extraschedular rating 
for chronic lumbar strain with 
degenerative joint disease.  If the claim 
remains denied, provide the appellant and 
her representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


